CATALYST PAPER CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS MANAGEMENT’S DISCUSSION AND ANALYSIS The following management discussion and analysis (“MD&A”) of Catalyst Paper Corporation (the “Company”) should be read in conjunction with the unaudited interim consolidated financial statements for the three-month and nine-month periods ended September 30, 2008 and September 30, 2007, and the three-month period ended June 30, 2008. Effective January 1, 2008 the Company renamed its specialty paper segment to “Specialty Printing Papers” to better reflect the nature of the Company’s specialty printing paper products. The segment financial information has not been impacted. Throughout this discussion, reference is made to EBITDA, which represents earnings before interest, taxes, depreciation and amortization, impairment, and before other non-operating income and expenses, as well as EBITDA before specific items, average delivered cash costs per tonne before specific items, net earnings (loss) before specific items, net earnings (loss) per share before specific items, and free cash flow.Management believes these measures are useful to evaluate the performance of the Company and its business segments.As Canadian Generally Accepted Accounting Principles (“GAAP”) do not define a method of calculating these measures, securities regulations require that non-GAAP measures be clearly defined and qualified, and reconciled with their nearest GAAP measure.The definition, calculation, and reconciliation of these non-GAAP measures are provided in Section 7: “Non-GAAP Measures”. In accordance with industry practice, in this MD&A, the term “tonne” or the symbol “MT” refers to a metric tonne, the term “ton” or the symbol “ST” refers to a short ton, an imperial unit of measurement equal to 0.9072 metric tonnes, and the symbol “Bdt” refers to bone dry tonnes. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars, as are the term “dollars” and the symbols “$” and “CDN$”.The term “U.S. dollars” and the symbol “US$” refer to United States dollars. The information in this report is as at November 3, 2008, which is the date of filing in conjunction with the Company’s press release announcing its results for the third quarter of 2008.Disclosure contained in this document is current to that date, unless otherwise stated. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking statements.Forward-looking statements are statements, other than statements of historical fact, that address or discuss activities, events or developments that the Company expects or anticipates may occur in the future, including future cost savings, performance improvements, capital expenditures, demand for the Company’s products, product prices, production volumes, future cash flows, severance obligations, successful labour negotiations, strength of markets, achievement of synergies, availability of fibre and curtailment of operations.These forward-looking statements can be identified by the use of words such as “anticipate”, “could”, “expect”, “seek”, “may”, “likely”, “intend”, “will”, “believe” and similar expressions or the negative thereof.These forward-looking statements reflect management’s current views and are based on certain assumptions including assumptions as to future economic conditions and courses of action, as well as other factors management believes are appropriate in the circumstances.Such forward-looking statements are subject to risks and uncertainties and no assurance can be given that any of the events anticipated by such statements will occur or, if they do occur, what benefit the Company will derive from them.A number of factors could cause actual results, performance or developments to differ materially from those expressed or implied by such forward-looking statements, including the general economic conditions in the U.S., Canada and internationally, market conditions and demand for the Company’s products, the outlook for inventories, production and pricing, the Company’s ability to successfully obtain performance improvements and cost savings from its cost reduction initiatives and synergies from its Snowflake acquisition, expected cash flows, capital expenditures and completion of capital projects, shifts in industry capacity, fluctuations in foreign exchange and interest rates, fluctuations in availability and cost of raw materials or energy, developments arising from labour negotiations, the implementation of environmental legislation requiring capital for operational changes, the Company’s ability to obtain financing and other factors beyond the Company’s control.Additional information concerning these and other factors can be found in Section 11 of this MD&A under the heading "Risks and Uncertainties".The Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Investors are cautioned not to place undue reliance on these forward-looking statements.No forward-looking statement is a guarantee of future results. Table of Contents Page 1.0 Overview and highlights 4 2.0 Segmented results 11 3.0 Liquidity and capital resources 18 4.0 Related party transactions 22 5.0 Guarantees and indemnities 22 6.0 Summary of quarterly results 22 7.0 Non-GAAP measures 23 8.0 Critical accounting policies and estimates 26 9.0 Changes in accounting policies 26 10.0 Impact of accounting pronouncements affecting future periods 27 11.0 Risks and uncertainties 27 12.0 Sensitivity analysis 29 13.0 Outlook 30 14.0 Disclosure controls and internal control over financial reporting 32 15.0 Outstanding share data 32 1.0 OVERVIEW AND HIGHLIGHTS 1.1 Third quarter overview General overview The third quarter of 2008 (“Q3”) saw a significant improvement in operating results and net earnings relative to recent quarters.The primary driver of this improvement was continued positive momentum in pricing for mechanical printing paper products.Although economic fundamentals weakened during the quarter, leading to reduced demand particularly for newsprint and coated paper grades, ongoing global industry capacity curtailments led to relatively tight market supply conditions. The Company’s earnings during the third quarter also benefited from labour cost savings from the ongoing restructuring programs at Elk Falls and Crofton, benefits of a full quarter of operations at the Snowflake mill and for the Port Alberni No. 4 paper machine (“A4”), and the slightly weaker Canadian dollar.These positive factors were partially offset by higher costs for old newspapers (“ONP”), chemicals and distribution of the Company’s products. Financial performance The Company recorded a net loss of $10.9 million and net earnings before specific items of $7.2 million in Q3, compared to a net loss of $124.3 million and a net loss before specific items of $22.7 million in the second quarter of 2008 (“Q2”).EBITDA for the quarter was $53.1 million, compared to $29.5 million in Q2, 2008.The Company’s Q3, 2008 EBITDA included restructuring costs of $13.1 million, compared to restructuring costs of $1.2 million in Q2, 2008.EBITDA before specific items was $66.2 million, compared to $30.7 million in Q2, 2008. Production curtailment As a result of reduced paper demand in key U.S. markets, the Company curtailed production at Crofton paper machine No. 1 (“C1”) for 30 days beginning September 11, 2008.This removed approximately 11,000 tonnes of paper production, of which 6,800 tonnes related to Q3 production.The indefinite curtailment of Elk Falls paper machine No. 1 (“E1”) continued throughout Q3 and reduced newsprint production at Elk Falls by approximately 38,500 tonnes, in line with Q2. Production at the Elk Falls pulp mill and white top linerboard machine was curtailed by approximately 24,800 tonnes in Q3, 2008 compared to 17,200 tonnes in Q2, 2008, due to a shortage of sawdust fibre for this operation. Restructuring On July 7, 2008, as a result of the loss of traditional sawdust supply, the Company announced the permanent closure of the Elk Falls pulp mill and white top linerboard operation, effective November 30, 2008.The closure will remove 200,000 tonnes of annual market sawdust pulp and 131,000 tonnes of annual white top linerboard capacity.Approximately 440 employees will be impacted by the closure.Estimated severance costs are expected to be approximately $21 million and an asset impairment charge of $136.5 million was recorded in Q2, 2008. During the third quarter, the Company recorded restructuring costs of $13.1 million, primarily severance related, associated with the announced closure of the Elk Falls pulp mill and white top linerboard operation as well as the manning reduction programs at the Elk Falls and Crofton mills that were announced in the prior quarter. Product demand and pricing Markets for the Company’s products were mixed in Q3, 2008.Coated paper demand was down during Q3 and the US$60 per ton price increase announced for July was partially implemented.Overall, uncoated mechanical demand was down slightly due to lower retail advertising resulting from the slowdown in the U.S. economy.The July 1, 2008, US$60 per ton price increase for soft-calendared (“SC”) grades and standard high-brights was largely implemented during Q3, 2008 and the August 1, 2008 US$60 per ton price increase for super-bright grades was partially implemented in the quarter.Directory demand was down and the July 1, 2008 US$60 per ton price increase on spot sales was partially implemented in the quarter. North American newsprint demand continued to decline.However, prices trended upwards as operating rates remained balanced and the three monthly US$20 per tonne price increases announced for Q3 were largely implemented. Demand for Northern Bleached Softwood Kraft (“NBSK”) pulp weakened and the average North American NBSK benchmark price fell during the quarter.Linerboard markets weakened in Q3, 2008 due to lower box shipments which led to increased inventories.However, the benchmark price for white top linerboard increased in the quarter. Financing and liquidity On August 13, 2008, the Company refinanced its $350 million revolving operating facility, maturing July 2009, with a new $330 million revolving asset based loan facility (“ABL Facility”) maturing August 2013.The ABL Facility was used to refinance the Company’s debt outstanding under the previous operating facility and will provide for ongoing working capital and capital expenditure requirements as well as be available for general corporate purposes.Collateral provided consists of the accounts receivable, inventories, and cash of the Company as well as a first charge on the property, plant and equipment of the Snowflake mill.Availability under the ABL Facility is determined by a borrowing base, calculated primarily on balances of eligible accounts receivable and inventory, less certain reserves. The ABL Facility includes financial covenants to maintain shareholders’ equity above $649 million, maintain excess availability above $35 million and to not make capital expenditures in excess of 120% of the annual budget. At September 30, 2008, the Company had $172.3 million of liquidity available, comprising of $6.2 million in cash and $166.1 million availability on the ABL Facility.See the “Liquidity and Capital Resources” section for a discussion of the Company’s credit facility and liquidity. 1.2Selected financial information (In millions of dollars, except where otherwise stated) 2008 2007 YTD Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ 1,357.2 $ 504.8 $ 452.9 $ 399.5 $ 1,714.6 $ 381.0 $ 413.7 $ 441.8 $ 478.1 Operating earnings (loss) (168.9 ) 14.0 (153.3 ) (29.6 ) (149.4 ) (27.7 ) (44.3 ) (46.7 ) (30.7 ) EBITDA 1 94.7 53.1 29.5 12.1 27.0 15.1 (0.3 ) (1.9 ) 14.1 – before specific items 1 123.6 66.2 30.7 26.7 116.7 28.8 37.4 17.4 33.1 Net earnings (loss) (172.6 ) (10.9 ) (124.3 ) (37.4 ) (31.6 ) 12.4 (18.6 ) 0.2 (25.6 ) – before specific items 1 (37.3 ) 7.2 (22.7 ) (21.8 ) (89.3 ) (20.9 ) (16.9 ) (31.8 ) (19.7 ) EBITDA margin 1, 2 7.0 % 10.5 % 6.5 % 3.0 % 1.6 % 4.0 % (0.1 %) (0.4 %) 2.9 % – before specific items 1, 2 9.1 % 13.1 % 6.8 % 6.7 % 6.5 % 6.6 % 8.5 % 3.9 % 6.9 % Net earnings (loss) per share (in dollars) – basic and diluted $ (0.54 ) $ (0.03 ) $ (0.34 ) $ (0.17 ) $ (0.15 ) $ 0.06 $ (0.09 ) $ 0.00 $ (0.12 ) – before specific items (in dollars) – basic and diluted 1 (0.12 ) 0.02 (0.06 ) (0.10 ) (0.42 ) (0.10 ) (0.08 ) (0.15 ) (0.09 ) Sales (000 tonnes) Specialty printing papers 804.6 268.7 267.4 268.5 1,054.8 279.3 261.1 259.2 255.2 Newsprint 441.6 189.0 170.8 81.8 496.3 70.7 119.8 157.1 148.7 Total paper 1,246.2 457.7 438.2 350.3 1,551.1 350.0 380.9 416.3 403.9 Pulp 413.4 138.0 130.0 145.4 603.2 136.1 151.8 147.4 167.9 Total sales 1,659.6 595.7 568.2 495.7 2,154.3 486.1 532.7 563.7 571.8 Production (000 tonnes) Specialty printing papers 810.1 276.0 265.7 268.4 1,055.4 265.8 262.6 270.4 256.6 Newsprint 444.1 188.9 172.2 83.0 472.8 60.9 110.9 148.9 152.1 Total paper 1,254.2 464.9 437.9 351.4 1,528.2 326.7 373.5 419.3 408.7 Pulp 414.2 131.3 142.9 140.0 601.8 144.7 143.2 157.1 156.8 Total production 1,668.4 596.2 580.8 491.4 2,130.0 471.4 516.7 576.4 565.5 US$/CDN$ foreign exchange Average spot rate 3 0.982 0.961 0.990 0.996 0.930 1.019 0.957 0.911 0.854 Period-end spot rate 4 0.944 0.944 0.982 0.973 1.012 1.012 1.004 0.940 0.867 Effective rate 5 0.976 0.971 0.989 0.967 0.917 0.970 0.935 0.916 0.860 Common shares (millions) At period-end 381.8 381.8 381.8 214.7 214.7 214.7 214.7 214.7 214.6 Weighted average 320.8 381.8 365.2 214.7 214.7 214.7 214.7 214.7 214.6 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, net earnings (loss) before specific items, and net earnings (loss) per share before specific items are non-GAAP measures.Refer to Section 7, “Non-GAAP Measures” for further details. 2 EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales and adjusted sales, respectively.Refer to Section 7, “Non-GAAP Measures” for further details. 3 Average spot rate is the average Bank of Canada noon spot rate over the reporting period. 4 Period-end spot rate is the Bank of Canada noon spot rate. 5 Effective rate represents a blended rate which takes account of the applicable spot rates, the Company’s revenue hedging program in the period, and translationof US$-denominated working capital at period opening and closing rates.See Section 6, “Summary of Quarterly Results” for further details. 1.3 Overview of the business Catalyst is a leading producer of specialty printing papers and newsprint in North America.The Company also produces market kraft pulp and white top linerboard (previously referred to as containerboard) and owns Western Canada’s largest paper recycling facility.With five mills, including its Coquitlam paper recycling facility,located within a 160-kilometre radius on the south coast of British Columbia (“B.C.”), Canada and one mill located in Snowflake, Arizona, U.S. as of April 10, 2008, Catalyst has a combined annual capacity of 2,778,000 tonnes of product.The Company is headquartered in Richmond, B.C. The Company is the largest producer of specialty printing papers and newsprint in Western North America.Catalyst’s specialty printing papers include lightweight coated, uncoated mechanical papers (soft-calendered and machine-finished hi-brites and super-brites) and directory paper.The Company is one of the largest producers of directory paper in the world and the only producer of lightweight coated paper in Western North America. The Company’s business is comprised of three business segments:specialty printing papers, newsprint, and pulp. The chart below illustrates the annual 2008 production capacity of the Company’s principal paper and pulp products by mill: CAPACITY BY MILL LOCATION AND PRODUCT LINE Specialty printing papers Newsprint Pulp Mill location Number of paper machines Uncoated mechanical Lightweight coated Directory Newsprint Market pulp White top linerboard Crofton, B.C. 3 - - 246,000 150,000 343,000 2 – Elk Falls, B.C. 3 3 153,000 - - 373,000 200,000 131,000 Port Alberni, B.C. 2 - 231,000 106,000 - - - Powell River, B.C. 3 387,000 - - 83,000 - - Snowflake, Arizona 2 - - - 375,000 - - Total capacity (tonnes) 540,000 1 231,000 352,000 1 981,000 1 543,000 131,000 1 Capacities expressed in the above table can vary as the Company is able to switch production between products - particularly newsprint, directory and machine-finished uncoated grades. 2 Total pulp capacity at Crofton is 403,000 tonnes, of which 343,000 is designated as market pulp with the remainder being consumed internally. 3 The Company has indefinitely curtailed E1 displacing the equivalent of 154,000 tonnes of the Company’s annual newsprint production.The Company has announced the permanent closure of its Elk Falls pulp and white top linerboard operation effective November 30, 2008.The closure will remove 200,000 tonnes of annual sawdust pulp and 131,000 tonnes of annual linerboard capacity.The capacity and number of machines noted in the table above have not been adjusted to reflect the indefinite curtailment and announced permanent closure. 1.4 Strategy update Overview The Company’s long-term objective is to achieve higher, sustainable earnings and maximize cash flow by strengthening its position as a leading producer of mechanical printing paper.The Company is focused on reducing manufacturing costs and on optimizing its brands and customer base to take advantage of market conditions. Snowflake mill acquisition The acquisition of the Snowflake mill was completed on April 10, 2008, providing the Company with 375,000 tonnes of recycled newsprint capacity.This low-cost mill provides geographic, fibre and currency diversification, and expansion into one of North America’s fastest growing population regions.The Company expects to generate annual synergies of approximately US$10 million through increased scale, which is expected to provide overall cost reductions in purchasing, sales, marketing and other services, and the optimization of product distribution networks. Elk Falls pulp mill and white top linerboard operation closure On July 7, 2008, as a result of the permanent loss of traditional sawdust supply, the Company announced the closure of the Elk Falls pulp mill and white top linerboard operation, effective November 30, 2008.The closure will remove 200,000 tonnes of annual sawdust pulp and 131,000 tonnes of annual white top linerboard capacity, and approximately 440 employees will be impacted by the closure. 1.5 Consolidated results of operations Three months ended September 30, 2008 compared to the three months ended June 30, 2008 Sales Sales in Q3, 2008 increased $51.9 million, or 11.5%, compared to Q2.Higher average transaction prices across the majority of the Company’s paper products, higher sales volumes, and the positive impact of the weaker Canadian dollar in the current quarter were the primary drivers of the increase. EBITDA and EBITDA before specific items ($ millions) EBITDA 1 EBITDA before Specific Items1 Q2, 2008 $ 29.5 $ 30.7 Paper prices 24.1 24.1 Pulp prices (0.1 ) (0.1 ) Impact of Canadian dollar on sales, net of hedging 2 8.0 8.0 Production volume and mix 1.8 1.8 Fibre mix and costs (7.1 ) (7.1 ) Labour costs 6.4 6.4 Maintenance 6.8 6.8 Other fixed costs 2.1 2.1 Distribution costs (3.4 ) (3.4 ) Restructuring costs (11.9 ) - Other, net (3.1 ) (3.1 ) Q3, 2008 $ 53.1 $ 66.2 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 7, “Non-GAAP Measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period-to-period is positive $5 million Operating earnings (loss) The Company’s operating earnings improved by $167.3 million in Q3 compared to Q2, 2008.The increase in operating earnings was primarily related to higher EBITDA of $23.6 million and the Q2 impairment charge of $136.5 million recorded on the Company’s Elk Falls pulp and white top linerboard assets. Net earnings (loss) Net loss in Q3, 2008 of $10.9 million ($0.03 per common share) improved by $113.4 million compared to a net loss of $124.3 million ($0.34 per common share) in Q2, 2008.The reduction in net loss was largely due to the after-tax improvement in operating earnings in Q3.Net earnings before specific items of $7.2 million($0.02 per common share) improved by $29.9 million from a net loss before specific items of $22.7 million ($0.06 per common share) in Q2, 2008.Refer to Section 7, “Non-GAAP Measures” for details on net earnings (loss) before specific items. Three months ended September 30, 2008 compared to the three months ended September 30, 2007 Sales Sales in Q3, 2008 increased $91.1 million, or 22.0%, compared to Q3, 2007.Higher sales volumes for the Company’s paper products, largely due to the Snowflake acquisition, and higher average transaction prices for the Company’s paper and pulp products more than offset the negative impact of the stronger Canadian dollar and lower pulp sales volume. EBITDA and EBITDA before specific items ($ millions) EBITDA1 EBITDA before Specific Items1,3 Q3, 2007 $ (0.3 ) $ 37.4 Paper prices 48.0 48.0 Pulp prices 8.0 8.0 Impact of Canadian dollar on sales, net of hedging 2 (16.3 ) (16.3 ) Production volume and mix (including Snowflake) 19.6 5.9 Fibre mix and costs 0.2 (1.5 ) Fuel mix and costs (6.1 ) (8.3 ) Labour costs 9.6 12.5 Maintenance 2.3 3.1 Other fixed costs (including Snowflake) (10.8 ) (10.2 ) Distribution costs (7.6 ) (7.6 ) Restructuring costs 11.3 - Other, net (4.8 ) (4.8 ) Q3, 2008 $ 53.1 $ 66.2 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 7, “Non-GAAP Measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period to period is negative $11 million. 3 Specific items in Q3, 2007 included the impact of the United Steelworkers of Canada Union (“USW”)strikeof $13.3 million.This impact has been attributed to the relevant line items in the reconciliation above. Operating earnings (loss) The Company’s operating earnings improved by $58.3 million in Q3, 2008, compared to Q3, 2007.The improvement was related to higher EBITDA and lower amortization following the impairment charge recorded in Q2 to writedown the value of the Elk Falls pulp and white top linerboard assets. Net earnings (loss) Net loss in Q3, 2008 of $10.9 million ($0.03 per common share) represented an improvement of $7.7 million compared to a net loss of $18.6 million ($0.09 per common share) in Q3, 2007. This was largely due to the after-tax improvement in operating earnings in Q3 partly offset by an after-tax loss of $9.1 million on the translation of long-term debt in Q3, 2008 compared to an after-tax gain of $28.1 million in Q3, 2007.Net earnings before specific items of $7.2 million ($0.02 per common share) improved by $24.1 million from a net loss before specific items of $16.9 million ($0.08 per common share) in Q3, 2007.Refer to Section 7, “Non-GAAP Measures” for details on net earnings (loss) before specific items. Nine months ended September 30, 2008 compared to the nine months ended September 30, 2007 Sales Sales in Q3 YTD, 2008 increased $23.6 million, or 1.8%, compared to Q3 YTD, 2007.Improved average transaction prices for the Company’s paper and pulp products more than offset the impact of the stronger Canadian dollar. EBITDA and EBITDA before specific items ($ millions) EBITDA 1 EBITDA before Specific Items 1,3 Q3 YTD, 2007 $ 11.9 $ 87.9 Paper prices 84.1 84.1 Pulp prices 29.9 29.9 Impact of Canadian dollar on sales, net of hedging 2 (92.3 ) (92.3 ) Production volume and mix (including Snowflake) 9.6 (4.1 ) Fibre mix and costs (2.2 ) (3.8 ) Fuel mix and costs (13.0 ) (15.1 ) Labour costs 37.4 40.2 Maintenance 19.8 20.7 Other fixed costs (including Snowflake) (15.9 ) (15.2 ) Distribution costs (6.1 ) (6.1 ) Selling, general and administrative costs 2.0 2.0 Restructuring costs 33.8 - Other, net (4.3 ) (4.6 ) Q3 YTD, 2008 $ 94.7 $ 123.6 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 7, “Non-GAAP Measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period to period is negative $74 million. 3 Specific items in Q3, 2007 included the impact of the USW strike of $13.3 million.This impact has been attributed to the relevant line items in the reconciliation above. Operating earnings (loss) The Company’s operating loss increased by $47.2 million in Q3 YTD, 2008, compared to Q3 YTD, 2007.This increase was primarily due to the $136.5 million impairment charge on Elk Falls pulp and white top linerboard assets, partly offset by higher EBITDA of $82.8 million and lower amortization of $6.5 million. Net earnings (loss) Net loss in Q3 YTD, 2008 of $172.6 million ($0.54 per common share) increased by $128.6 million compared to a net loss of $44.0 million ($0.20 per common share) in Q3 YTD, 2007. The increase in net loss was largely due to the after-tax increase in operating loss in Q3 YTD, 2008 and an after-tax loss of $24.2 million on translation of long-term debt in Q3 YTD, 2008 compared to an after-tax gain of $78.8 million in Q3 YTD, 2007.Net loss before specific items of $37.3 million ($0.12 per common share) improved by $31.1 million compared to a net loss before specific items of $68.4 million ($0.32 per common share) in Q3 YTD, 2007.Refer to Section 7, “Non-GAAP Measures” for details on net earnings (loss) before specific items. 2.0 SEGMENTED RESULTS 2.1 Specialty printing papers (In millions of dollars, except where otherwise stated) 2008 2007 YTD Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ 719.0 $ 248.7 $ 235.3 $ 235.0 $ 919.6 $ 234.3 $ 222.1 $ 225.1 $ 238.1 EBITDA 1 80.6 40.5 25.6 14.5 26.2 12.5 - 4.1 9.6 – before specific items 1 92.2 40.6 26.1 25.5 73.4 16.1 17.6 17.0 22.7 Operating earnings (loss) 4.4 14.6 (0.2 ) (10.0 ) (75.1 ) (13.5 ) (26.3 ) (21.1 ) (14.2 ) EBITDA margin 1,2 11.2 % 16.3 % 10.9 % 6.2 % 2.8 % 5.3 % 0.0 % 1.8 % 4.0 % – before specific items 1,2 12.8 % 16.3 % 11.1 % 10.9 % 8.0 % 6.9 % 8.0 % 7.6 % 9.5 % Sales (000 tonnes) 804.6 268.7 267.4 268.5 1,054.8 279.3 261.1 259.2 255.2 Production (000 tonnes) 810.1 276.0 265.7 268.4 1,055.4 265.8 262.6 270.4 256.6 Curtailment (000 tonnes) 3 3.6 2.7 - 0.9 7.2 4.0 3.2 - - Average sales revenue per tonne $ 894 $ 925 $ 880 $ 875 $ 872 $ 839 $ 850 $ 868 $ 933 Average delivered cash costs per tonne 4 793 775 785 821 847 794 849 852 896 – before specific items 1 779 774 783 780 802 783 781 802 845 Benchmark prices SC-A paper, 35 lb. (US$/ton) 5 853 895 850 815 753 770 745 745 752 LWC paper, No. 5, 40 lb. (US$/ton) 5 954 988 965 910 786 848 782 748 767 Telephone directory paper, 22.1 lb. (US$/ton) 5 748 755 745 745 740 740 740 740 740 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.Refer to Section 7, “Non-GAAP Measures” for further details. 2 EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales and adjusted sales, respectively.Refer to Section 7, “Non-GAAP Measures” for further details. 3 Curtailment consists of downtime related to the USW strike in 2007 and downtime related to lack of fibre availability and market curtailment in 2008. 4 Average delivered cash costs per tonne consist of cost of sales, including the impact of USW strike, selling, general and administration (“SG&A”) costs, and restructuring and change-of-control costs. 5 Benchmark selling prices are sourced from Resource Information Systems, Inc. (“RISI”). 2.1.1 Segment overview Specialty printing paper markets were mixed in Q3, 2008 as weak demand resulting from a slowing economy was offset by production curtailment.Coated mechanical paper shipments decreased 24.3% in Q3 year-over-year as buyers continued to draw down their inventories and implement conservation measures as a result of weakness in print advertising.In an ongoing effort to match production with customer orders, the Company reduced its production of coated mechanical paper from Port Alberni paper machine No. 5 (“A5”) by 8 days or approximately 5,000 tonnes in July and replaced it with uncoated mechanical production.The US$60 per ton price increase for coated mechanical announced for July 1, 2008 was partially implemented during the quarter.The Q3, 2008 average lightweight coated (“LWC”) benchmark price was US$988 per ton, an increase of US$23 per ton, or 2.4%, from Q2, 2008.Compared to Q3, 2007, the average benchmark price was up US$206 per ton, or 26.3%. Overall, uncoated mechanical (high-gloss and standard) demand was down 0.9% compared to the same quarter last year, due to lower retail advertising resulting from the slowdown in the U.S. economy.Although demand for high-gloss grades decreased 8.7%year-over-year in Q3, due in large part to cutbacks in retail programs and grade switching to standard grades, this was offset to a large extent by standard uncoated mechanical grade demand which increased 9.0% in Q3 year-over-year as this grade benefited from grade switching.The July 1, 2008, US$60 per ton price increase for SC grades and standard high-brights was largely implemented during Q3, 2008 and the August 1, 2008 US$60 per ton price increase for super-bright grades was partially implemented in the quarter.The average benchmark price for SC-A in Q3, 2008 was US$895 per ton, an increase of US$45 per ton, or 5.3%, from Q2, 2008 and an increase of US$150 per ton, or 20.1%, from the same quarter last year. North American directory demand was down 12.6% in Q3 compared to the same quarter last year.Page count reductions and reduced directory book distribution were the major factors for the decline.As a result of weaker directory and newsprint demand, the Company curtailed production of its C1 paper machine for 30 days, beginning September 11, 2008, which reduced directory production by 2,650 tonnes in Q3.The July 1, 2008 US$60 per ton price increase on spot sales of directory was partially implemented in the quarter.The average benchmark price for Q3, 2008 was US$755 per ton, up US$10 per ton, or 1.3% from Q2, 2008 and US$15 per ton, or 2.0% from the same quarter last year. 2.1.2 Operational performance Three months ended September 30, 2008 compared to the three months ended September 30, The specialty printing papers segment operating earnings improved $40.9 million compared to Q3, 2007.EBITDA and EBITDA before specific items improved $40.5 million and $23.0 million, respectively, compared to the same period in 2007.Refer to Section 7, “Non-GAAP Measures”, for details on EBITDA before specific items. Sales volume increased 7,600 tonnes from Q3, 2007, primarily in uncoated mechanical paper as a result of switching capacity from newsprint to high-brights. Average sales revenue increased by $75 per tonne reflecting improved transaction prices across coated and uncoated paper grades that more than offset the negative impact of the stronger Canadian dollar compared to the same period in 2007. Average delivered cash costs improved $74 per tonne from the comparative period in 2007.This was primarily due to lower restructuring costs and lower labour costs due to workforce reductions during 2007 and the first half of 2008.Before the impact of specific items, average delivered cash costs were $774 per tonne, a decrease of $7 per tonne from the comparative period in 2007.Refer to Section 7, “Non-GAAP Measures” for details on average delivered cash costs before specific items. Nine months ended September 30, 2008 compared to nine months ended September 30, 2007 The specialty printing papers segment operating earnings improved $66.0 million compared to Q3 YTD, 2007.EBITDA and EBITDA before specific items improved $66.9 million and $34.9 million, respectively, compared to the same period in 2007.Refer to Section 7, “Non-GAAP Measures”, for details on EBITDA before specific items. Sales volume increased 29,100 tonnes from Q3 YTD, 2007, primarily a result of shifting production from newsprint to uncoated mechanical paper. Average sales revenue increased by $10per tonne. The impact of increased transaction prices across coated and uncoated paper grades was partially offset by the negative impact of the stronger Canadian dollar in Q3 YTD, 2008. Average delivered cash costs improved $73 per tonne from the comparative period in 2007.This was primarily due to lower restructuring costs, lower labour costs due to workforce reductions during 2007 and the first half of 2008 and lower maintenance costs. Before the impact of specific items, average delivered cash costs were $779 per tonne, a decrease of $30 per tonne from the comparative period in 2007.Refer to Section 7, “Non-GAAP Measures” for details on average delivered cash costs before specific items. 2.2 Newsprint (In millions of dollars, except where otherwise stated) 2008 2007 YTD Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ 320.9 $ 148.9 $ 118.3 $ 53.7 $ 338.0 $ 44.2 $ 77.8 $ 106.7 $ 109.3 EBITDA 1 19.7 21.5 3.0 (4.8 ) (23.7 ) (8.3 ) (8.1 ) (4.2 ) (3.1 ) – before specific items 1 23.9 21.6 3.5 (1.2 ) (4.4 ) (4.4 ) (0.4 ) (0.2 ) 0.6 Operating earnings (loss) (7.0 ) 11.9 (6.9 ) (12.0 ) (56.9 ) (14.5 ) (15.6 ) (13.5 ) (13.3 ) EBITDA margin 1, 2 6.1 % 14.4 % 2.5 % (8.9 %) (7.0 %) (18.8 %) (10.4 %) (3.9 %) (2.8 %) – before specific items 1, 2 7.4 % 14.5 % 3.0 % (2.2 %) (1.2 %) (5.5 %) (0.8 %) 0.0 % 0.0 % Sales (000 tonnes) 441.6 189.0 170.8 81.8 496.3 70.7 119.8 157.1 148.7 Production (000 tonnes) 444.1 188.9 172.2 83.0 472.8 60.9 110.9 148.9 152.1 Curtailment (000 tonnes) 3 122.6 42.7 38.3 41.6 98.9 65.8 33.1 - - Average sales revenue per tonne $ 727 $ 788 $ 692 $ 657 $ 681 $ 625 $ 650 $ 679 $ 735 Average delivered cash costs per tonne 4 682 674 675 716 729 742 720 706 756 – before specific items 1 673 674 672 671 674 636 646 681 731 Benchmark prices (US$/tonne) 5 Newsprint 48.8 gsm, West Coast delivery 670 726 670 613 579 565 561 584 606 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.Refer to Section 7, “Non-GAAP Measures” for further details. 2 EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales and adjusted sales, respectively.Refer to Section 7, “Non-GAAP Measures” for further details. 3 Curtailment consists of downtime related to the USW strike in 2007 and downtime related to lack of fibre availability and market curtailment in 2008 (including the indefinite curtailment of E1). 4 Average delivered cash costs per tonne consist of cost of sales, including the impact of the USW strike, SG&A costs, and restructuring and change-of-control costs. 5 Benchmark selling prices are sourced from RISI. 2.2.1 Segment overview North American newsprint demand continued to decline in Q3, down 11.4% compared to the same quarter last year.Despite reduced demand, prices continued to trend upward in Q3 as industry operating rates remained strong throughout the quarter.The monthly US$20 per tonne price increases announced for Q3 were largely implemented.The average newsprint benchmark price in Q3, 2008 was US$726 per tonne, an increase of US$56 per tonne, or 8.4%, from Q2, 2008. Compared to Q3, 2007, the average benchmark price increased US$165 per tonne or 29.4%. As a result of weaker directory and newsprint demand, the Company curtailed production of its C1 paper machine for 30 days, beginning September 11, 2008, which reduced newsprint production by 4,150 tonnes in Q3. The Company’s E1 newsprint machine continued to be indefinitely curtailed throughout Q3, reducing newsprint production by approximately 154,000 tonnes on an annual basis. 2.2.2 Operational performance Three months ended September 30, 2008 compared to the three months ended September 30, The newsprint segment operating earnings improved $27.5 million in Q3, 2008 compared to Q3, 2007.EBITDA and EBITDA before specific items improved $29.6 million and $22.0 million, respectively, compared to the same period in 2007.Refer to Section 7, “Non-GAAP Measures”, for details on EBITDA before specific items. Sales volume increased 69,200 tonnes, or 57.8%, from Q3, 2007, primarily due toadditional sales related to the acquisition of Snowflake, partly offset by increased curtailment during Q3 and the shift of some production to uncoated mechanical grades from newsprint.Average sales revenue increased $138 per tonne compared to the same quarter last year, largely due to higher transaction prices which more than offset the negative impact of the stronger Canadian dollar compared to the same period in 2007. Average delivered cash costs improved $46 per tonne from the same quarter in the previous year, primarily due to lower restructuring costs which were partially offset by higher furnish costs.Before the impact of specific items, average delivered cash costs were $674 per tonne, an increase of $28 per tonne from the comparative period in 2007.Refer to Section 7, “Non-GAAP Measures” for details on average delivered cash costs before specific items. Nine months ended September 30, 2008 compared to the nine months ended September 30, The newsprint segment operating earnings improved $35.4 million in Q3 YTD, 2008 compared to Q3 YTD, 2007.EBITDA and EBITDA before specific items improved $35.1 million and $23.9 million, respectively, compared to the same period in 2007.Refer to Section 7, “Non-GAAP Measures”, for details on EBITDA before specific items. Sales volume increased 16,000 tonnes, or 3.8%, from the previous year due to additional sales related to the acquisition of Snowflake, largely offset by increased curtailment in Q3 YTD, 2008 primarily due to the indefinite curtailment of the E1 paper machine, and the shift of some newsprint production to uncoated mechanical grades.Average sales revenue in Q3 YTD, 2008 increased $37 per tonne compared to the same period in the previous year as higher transaction prices were partly offset by a stronger Canadian dollar. Average delivered cash costs improved $44 per tonne compared to the same period in the previous year.Lower maintenance and restructuring costs, and lower labour costs due to workforce reductions during 2007 and the first half of 2008 more than outweighed higher fuel and other costs.Before the impact of specific items, average delivered cash costs were $673 per tonne, a decrease of $13 per tonne from the comparative period in 2007.Refer to Section 7, “Non-GAAP Measures” for details on average delivered cash costs before specific items. 2.3Pulp (In millions of dollars, except where otherwise stated) 2008 2007 YTD Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ 317.3 $ 107.2 $ 99.3 $ 110.8 $ 457.0 $ 102.5 $ 113.8 $ 110.0 $ 130.7 EBITDA 1 (5.6 ) (8.9 ) 0.9 2.4 24.5 10.9 7.8 (1.8 ) 7.6 – before specific items 1 7.5 4.0 1.1 2.4 47.7 17.1 20.2 0.6 9.8 Operating earnings (loss) (166.3 ) (12.5 ) (146.2 ) (7.6 ) (17.4 ) 0.3 (2.4 ) (12.1 ) (3.2 ) EBITDA margin 1, 2 (1.8 )% (8.3 )% 0.9 % 2.2 % 5.4 % 10.6 % 6.9 % (1.6 %) 5.8 % – before specific items 1, 2 2.4 % 3.7 % 1.1 % 2.2 % 9.8 % 14.2 % 16.2 % 0.5 % 7.5 % Sales (000 tonnes) 413.4 138.0 130.0 145.4 603.2 136.1 151.8 147.4 167.9 Production (000 tonnes) 414.2 131.3 142.9 140.0 601.8 144.7 143.2 157.1 156.8 Curtailment (000 tonnes) 3 64.2 24.8 17.2 22.2 54.7 26.8 27.9 - - Average sales revenue per tonne $ 767 $ 777 $ 764 $ 762 $ 757 $ 753 $ 750 $ 746 $ 778 Average delivered cash costs per tonne 4 781 841 758 746 717 672 699 759 732 – before specific items 1 749 748 756 746 679 637 622 743 719 NBSK pulp, Northern Europe delivery (US$/tonne) 5 886 878 900 880 800 850 810 783 757 White top linerboard, 42 lb., Eastern U.S. delivery (US$/ton) 5 740 780 720 720 697 720 707 680 680 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.Refer to Section 7, “Non-GAAP Measures” for further details. 2 EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales and adjusted sales, respectively.Refer to Section 7, “Non-GAAP Measures” for further details. 3 Curtailment consists of downtime related to the USW strike in 2007 and downtime related to lack of fibre availability and market curtailment in 2008. 4 Average delivered cash costs per tonne consist of cost of sales, including the impact of the USW strike, SG&A costs, and restructuring and change-of-control costs. 5 Benchmark selling prices are sourced from RISI. 2.3.1 Segment overview Global pulp shipments decreased 4.6% in Q3 year-over-year and pulp prices weakened during the third quarter. The average Northern Europe NBSK benchmark price in Q3, 2008 was down US$22 per tonne, or 2.4%, from Q2, 2008.Compared to Q3 2007, the average benchmark price increased US$68 per tonne, or 8.4%. Linerboard markets weakened in Q3, 2008 due to lower box shipments which led to increased inventories.This was partially offset by increased exports.The average white top linerboard benchmark price in Q3, 2008 increased by US$60 per ton, or 8.3% compared to Q2, 2008.Compared to Q3, 2007, the average benchmark price increased US$73 per ton, or 10.3%. As a result of fibre shortages in the first three quarters of 2008, and a weaker market outlook in the fourth quarter, the Company has taken and expects to take the following production curtailment at its pulp and white top linerboard operations in 2008: 2008 Production Curtailment (tonnes) Elk Falls Crofton Total Segment White Top Pulp Linerboard Total Pulp Total Q1 Actual 14.0 8.2 22.2 - 22.2 Q2 Actual 12.8 4.4 17.2 - 17.2 Q3 Actual 16.8 8.0 24.8 - 24.8 Q4 Forecast 39.3 24.0 63.3 1 12.0 75.3 Total 82.9 44.6 127.5 12.0 139.5 1Includes impact on production in Q4, 2008 post closure of the pulp mill and white top linerboard operation in November 2008. 2.3.2 Operational performance Three months ended September 30, 2008 compared to the three months ended September 30, The pulp segment operating loss increased $10.1 million compared to Q3, 2007 due to lower
